Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1-6 are rejected under 35 U.S.C. 103 as being unpatentable over Fukunaga (JP-2003317787-A) in view of Wankewycz (US-20220041299).
Regarding claim 1, a vehicle is provided (see 10 and 20, Fig. 3), wherein the vehicle comprises external supply means for supplying power to outside (see 41, Fig. 3), and power receiving equipment capable of receiving power from the vehicle via the external supply means (see supplied to the indoor wiring 41 in fixed facility 40).
Yet, Fukunaga does not mention an airport.
However, Wankewycz in the field of mobile energy supply system teaches that this system can be used in an airport. 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Fukunaga with the teachings of Wankewycz by having with in an airport in order to provide redundant power to critical elements within a high level area such as an airport. 


Regarding claim 2 the combination teaches, further comprising vehicle control means for controlling the vehicle, wherein the vehicle can automatically travel, and the vehicle control means controls the vehicle to automatically travel to the power receiving equipment based on power failure occurrence information (see para 0009 and 0016- 0020).
Regarding claim 3, the combination teaches wherein the airport comprises a plurality of the vehicles and a plurality of the power receiving equipment, and
the vehicle control means controls each of the plurality of vehicles to automatically travel to the nearest power receiving equipment based on power failure occurrence information (see para 0125).
Regarding claim 4, the combination teaches wherein the vehicle includes a fuel cell (see 13, Fig. 3), and the power receiving equipment (see 40, Fig. 3) includes a water storage tank configured to collect water generated in the fuel cell and store the water (see 42, Fig. 3).
Regarding claim 5, Fukunaga teaches a vehicle provided (see 10 and 20, Fig. 3), the vehicle comprising external supply means for supplying power to outside (see 41, Fig. 3), wherein
supplies power to the power receiving equipment via the external supply means when a power failure occurs  (see It is supplied to the indoor wiring 41 in fixed facility 40).
	However, Fukunaga does not disclose an airport capable of automatically traveling when a power failure occurs at the airport, the vehicle automatically travels to power receiving equipment provided in the airport.
	Yet Wankewyez in the same field teaches with in an airport capable of automatically traveling, the vehicle automatically travels to power receiving equipment provided in the airport (see para 0009 and 0016- 0020). 
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Fukunaga with the teachings of Wankewycz by having with in an airport a vehicle  capable of automatically traveling, the vehicle automatically travels to power receiving equipment provided in the airport in order to reduce possible accidents that can occur due to human error and improve safety protocols by fully automating safety measures. 
Regarding claim 6, the combination teaches further comprising: a fuel cell (see 13, Fig. 3); and a water tank configured to store water generated in the fuel cell, wherein
when power is supplied to the power receiving equipment, water is supplied to a water storage tank provided at the power receiving equipment from the water tank (see 42, para 0060-0068, Fig. 3).


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ELIM ORTIZ whose telephone number is (571)270-7114. The examiner can normally be reached 9:30am-6:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rexford Barnie can be reached on (571) 272-7492. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ELIM ORTIZ/Examiner, Art Unit 2836                                                                                                                                                                                                        July 30, 2022